

Exhibit 10.1


October 25, 2006


Via Messenger
Personal and Confidential
To: William R. Wolff


Re: Separation Agreement and Release


Dear Bill:


As you know, your employment with MakeMusic, Inc. (“MakeMusic”) will end
effective at the close of business on December 18, 2006. The purpose of this
Separation Agreement and Release letter (“Agreement”) is to set forth the
specific separation pay that MakeMusic will provide you pursuant to Section
3.02(d) of your Employment Agreement with MakeMusic dated June 9, 2004 (your
“Employment Agreement”), provided you agree to the terms and conditions of this
Agreement.


You are being provided this Agreement now for your review and initial agreement.
We ask that you indicate your agreement to this Agreement no later than November
15, 2006, by signing, dating and returning the first signature block at the end
of this Agreement. To finalize this Agreement, sometime between December 18,
2006 and January 8, 2007, you must sign, date and return the second signature
block at the end of this Agreement.
 
By your signature below, you agree to the following terms and conditions:


1.    End of Employment.


a. Your employment with MakeMusic will end effective at the close of business on
December 18, 2006. You will be on a paid leave of absence through December 18,
2006. You will remain on MakeMusic’s payroll and covered by MakeMusic’s benefits
through December 18, 2006.


b. Upon your receipt of your final paycheck which includes payment for services
through December 18, 2006, you will have received all wages owed to you by
virtue of your employment with MakeMusic or separation thereof.


c. Upon your receipt of payment from MakeMusic in the amount of $20,075.13, less
applicable deductions and withholding, which represents payment for 229.43 hours
of accrued (accrued through December 18, 2006) and unused Paid Time Off (PTO) at
your regular rate, you will have received all benefits owed to you by virtue of
your employment with MakeMusic or separation thereof.  


 
 

--------------------------------------------------------------------------------

 
Page 2
 
d. In January 2007, MakeMusic will calculate your calendar year 2006 bonus in
accordance with the applicable bonus criteria as if you had remained employed by
MakeMusic through December 31, 2006. Such bonus will be paid to you on or before
March 31, 2007.


e. The COBRA period for continuation of your insurance coverage under
MakeMusic’s group plans at your expense will begin on January 1, 2007.
Information regarding your right to elect COBRA coverage will be sent to you via
separate letter.


f. Your rights with regard your stock options with MakeMusic are governed by
your separate stock option agreements with MakeMusic.


g. Effective October 19, 2006, you resigned from your positions as Chairman of
the Board of MakeMusic and a member of MakeMusic’s Board of Directors.


You are not eligible for any other payments or benefits by virtue of your
employment with MakeMusic or separation thereof except for those expressly
described in this Agreement. You will not receive the payments described in
Section 2 if you (i) do not sign this Agreement by the due dates indicated, (ii)
rescind this Agreement after signing it, or (iii) violate any of the terms and
conditions set forth in this Agreement.


2.    Separation Pay. Specifically in consideration of your signing this
Agreement and subject to the limitations, obligations, and other provisions
contained in this Agreement, MakeMusic agrees to pay you twelve (12) months of
separation pay at your ending base salary for the period from December 19, 2006
through December 18, 2007, in the gross amount of One Hundred Eighty-Two
Thousand and 00/100 Dollars ($182,000), less applicable deductions and
withholding. Such separation pay will be paid to you in installments on
MakeMusic’s normal payroll schedule beginning with the first pay day following
the expiration of the rescission periods described in Section 5 below, with the
first such payment to include any retroactive payments to December 19, 2006.


3.     Release of Claims. Specifically in consideration of the separation pay
described in Section 2, by signing this Agreement you, for yourself and anyone
who has or obtains legal rights or claims through you, agree to the following:


a. You hereby do release, agree not to sue, and forever discharge MakeMusic (as
defined below) of and from any and all manner of claims, demands, actions,
causes of action, administrative claims, liability, damages, claims for punitive
or liquidated damages, claims for attorney’s fees, costs and disbursements,
individual or class action claims, or demands of any kind whatsoever, you have
or might have against them or any of them, whether known or unknown, in law or
equity, contract or tort, arising out of or in connection with your employment
with MakeMusic, or the termination of that employment, or otherwise, and however
originating or existing, from the beginning of time through the date of your
signing this Agreement.


 
 

--------------------------------------------------------------------------------

 
Page 3
 
b. This release includes, without limiting the generality of the foregoing, any
claims you may have for wages, bonuses, commissions, penalties, deferred
compensation, vacation pay, separation benefits, defamation, invasion of
privacy, negligence, emotional distress, breach of contract, estoppel, improper
discharge (based on contract, common law, or statute, including any federal,
state or local statute or ordinance prohibiting discrimination or retaliation in
employment), violation of the United States Constitution, the Minnesota
Constitution, the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq.,
the Minnesota Human Rights Act, Minn. Stat. § 363A.01 et seq., Title VII of the
Civil Rights Act, 42 U.S.C. § 2000e et seq., the Americans with Disabilities
Act, 42 U.S.C. § 12101 et seq., the Employee Retirement Income Security Act of
1974, 29 U.S.C. § 1001 et seq., the Family and Medical Leave Act, 29 U.S.C. §
2601 et seq., the National Labor Relations Act, 29 U.S.C. § 151 et seq., the
Worker Adjustment and Retraining Notification Act, 29 U.S.C. § 2101 et seq., the
Sarbanes-Oxley Act, 15 U.S.C. § 7201 et seq., the Fair Labor Standards Act, any
claim arising under Minn. Stat. Chapters 177 and 181, Minn. Stat. § 176.82, and
any claim for retaliation, harassment or discrimination based on sex, race,
color, creed, religion, age, national origin, marital status, sexual
orientation, disability, status with regard to public assistance or any other
protected class, or sexual or other harassment. You hereby waive any and all
relief not provided for in this Agreement. You understand and agree that, by
signing this Agreement, you waive and release any past, present, or future claim
to employment with MakeMusic.


c. You affirm that you have not caused or permitted, and to the full extent
permitted by law will not cause or permit to be filed, any charge, complaint, or
action of any nature or type against MakeMusic, including but not limited to any
action or proceeding raising claims arising in tort or contract, or any claims
arising under federal, state, or local laws. If you file, or have filed on your
behalf, a charge (including, without limitation, a charge of discrimination with
the Equal Employment Opportunity Commission), complaint, or action, you agree
that the payments described above in Section 2 are in complete satisfaction of
any and all claims in connection with such charge, complaint, or action and you
waive, and agree not to take, any award of money or other damages from such
charge, complaint, or action.


d. You are not, by signing this Agreement, releasing or waiving (1) any vested
interest you may have in any 401(k) or profit sharing plan by virtue of your
employment with MakeMusic, (2) any rights or claims that may arise after the
Agreement is signed, (3) the post-employment payments specifically promised to
you under this Agreement, (4) the right to institute legal action for the
purpose of enforcing the provisions of this Agreement, (5) any rights under your
separate stock option agreements with the Company, (6) any rights under workers
compensation benefit laws, or (7) the right to apply for state unemployment
compensation benefits.


e. MakeMusic, as used in this Section 3, shall mean MakeMusic, Inc. and its
parent, subsidiaries, divisions, affiliated entities, insurers, if any, and its
and their present and former officers, directors, shareholders, trustees,
employees, agents, attorneys, representatives and consultants, and the
successors and assigns of each, whether in their individual or official
capacities, and the current and former trustees or administrators of any pension
or other benefit plan applicable to the employees or former employees of
MakeMusic, in their official and individual capacities.


 
 

--------------------------------------------------------------------------------

 
Page 4
 
4.    Notice of Right to Consult Attorney and Twenty-One (21) Calendar Day
Consideration Period. By signing this Agreement, you acknowledge and agree that
MakeMusic has informed you by this Agreement that (1) you have the right to
consult with an attorney of your choice prior to signing this Agreement, and (2)
you are entitled to twenty-one (21) calendar days from December 18, 2006 to
consider whether the terms are acceptable to you. You have the right, if you
choose, to sign this Agreement prior to the expiration of the twenty-one (21)
day period. You may not, however, execute the second signature block of this
Agreement until sometime between December 18, 2006 and January 8, 2007.


5.    Notification of Rights under the Minnesota Human Rights Act (Minn. Stat.
Chapter 363A) and the Federal Age Discrimination in Employment Act (29 U.S.C. §
621 et seq.). You are hereby notified of your right to rescind the release of
claims contained in Section 3 with regard to claims arising under the Minnesota
Human Rights Act, Minnesota Statutes Chapter 363A, within fifteen (15) calendar
days of your signing the second signature block of this Agreement, and with
regard to your rights arising under the federal Age Discrimination in Employment
Act, 29 U.S.C. § 621 et seq., within seven (7) calendar days of your signing the
second signature block of this Agreement. The two rescission periods shall run
concurrently. In order to be effective, the rescission must (a) be in writing;
(b) delivered to Deb Peterson, MakeMusic, Inc., 7615 Golden Triangle Drive,
Suite M, Eden Prairie, MN 55344-3848 by hand or mail within the required period;
and (c) if delivered by mail, the rescission must be postmarked within the
required period, properly addressed to Deb Peterson, as set forth above, and
sent by certified mail, return receipt requested. This Agreement will be
effective upon the expiration of the 15-day period without rescission. You
understand that if you rescind any part of this Agreement in accordance with
this Section 5, you will not receive the separation pay described in Section 2
and you will be obligated to return any such payments if already received.


6.    Return of Property. By signing this Agreement, you acknowledge and agree
that all documents and materials relating to the business of, or the services
provided by, MakeMusic are the sole property of MakeMusic. Subject to the
exceptions noted below in this Section 6, by signing this Agreement you further
agree and represent that you have returned to MakeMusic all of its property,
including but not limited to, all keys, access cards, credit cards, customer
records and other documents and materials, whether on computer disc, hard drive
or other form, and all copies thereof, within your possession or control, which
in any manner relate to the business of, or the duties and services you
performed on behalf of MakeMusic. Notwithstanding the foregoing, MakeMusic
acknowledges and agrees that you need not return, and MakeMusic is giving you
free of charge, the following items currently in your possession: Viao Laptop  -
model # VGN TX670P, Sony monitor, and docking station.


7.    On-Going Obligations. You are hereby reminded of your on-going obligations
to MakeMusic under Articles IV, V and VI of your Employment Agreement. You
acknowledge and agree that if you violate Article IV, V and/or VI of your
Employment Agreement, MakeMusic shall be entitled to all available legal and
equitable remedies, including but not limited to suspending and recovering any
and all payments made or to be made under Section 2 of this Agreement.


 
 

--------------------------------------------------------------------------------

 
Page 5
 
8.    Non-Disparagement and Confidentiality. You promise and agree not to
disparage MakeMusic, its shareholders, officers, directors, employees,
customers, products or services. You also promise and agree not to disclose or
discuss, directly or indirectly, in any manner whatsoever, any information
regarding either (1) the contents and terms of this Agreement, or (2) the
substance and/or nature of any dispute between MakeMusic and any employee or
former employee, including yourself. You agree that the only people with whom
you may discuss this confidential information are your legal and financial
advisors and your spouse, if applicable, provided they agree to keep the
information confidential, or as otherwise required by law.


9.    Remedies. If you breach any term of this Agreement, MakeMusic shall be
entitled to its available legal and equitable remedies, including but not
limited to suspending and recovering any and all payments and benefits made or
to be made under this Agreement. If MakeMusic seeks and/or obtains relief from
an alleged breach of this Agreement, all of the provisions of this Agreement
shall remain in full force and effect.


10.   Non-Admission. It is expressly understood that this Agreement does not
constitute, nor shall it be construed as, an admission by MakeMusic or you of
any liability or unlawful conduct whatsoever. MakeMusic and you specifically
deny any liability or unlawful conduct.


11.   Successors and Assigns. This Agreement is personal to you and may not be
assigned by you without the written agreement of MakeMusic. The rights and
obligations of this Agreement shall inure to the successors and assigns of
MakeMusic.


12.   Enforceability. If a court finds any term of this Agreement to be invalid,
unenforceable, or void, the parties agree that the court shall modify such term
to make it enforceable to the maximum extent possible. If the term cannot be
modified, the parties agree that the term shall be severed and all other terms
of this Agreement shall remain in effect.


13.   Law Governing. This Agreement shall be governed and construed in
accordance with the laws of the State of Minnesota.


14.   Full Agreement. This Agreement contains the full agreement between you and
MakeMusic and may not be modified, altered, or changed in any way except by
written agreement signed by both parties. The parties agree that this Agreement
supersedes and terminates any and all other written and oral agreements and
understandings between the parties except for the following agreements which
shall remain in full force and effect: your separate stock option agreements
with MakeMusic and Articles I and IV - IX of your Employment Agreement.


15.   Acknowledgment of Reading and Understanding. By signing this Agreement,
you acknowledge that you have read this Agreement, including the release of
claims contained in Section 3, and understand that the release of claims is a
full and final release of all claims you may have against MakeMusic and the
other entities and individuals covered by the release. By signing, you also
acknowledge and agree that you have entered into this Agreement knowingly and
voluntarily.
 
 
 

--------------------------------------------------------------------------------

 
Page 6
 
The offer contained in this Agreement will expire at 5:00 p.m. on January 8,
2007. After you have reviewed this Agreement and obtained whatever advice and
counsel you consider appropriate regarding it, please evidence your agreement to
the provisions set forth in this Agreement no later than November 15, 2006, by
signing, dating and returning the first signature block at the end of this
Agreement. To finalize this Agreement, sometime between December 18, 2006 and
January 8, 2007, you must sign, date and return the second signature block at
the end of this Agreement.


Bill, we thank you for your contributions to MakeMusic and wish you all the best
both personally and professionally.


Sincerely,


MAKEMUSIC, INC.


/s/ John Paulson
John Paulson
CEO


FIRST ACKNOWLEDGMENT AND SIGNATURE


By signing below, I, William R. Wolff, acknowledge and agree to the following:



·  
I have read this Separation Agreement and Release carefully.

·  
I agree that this Separation Agreement and Release accurately reflects the
agreement between me and MakeMusic with regard to the separation of my
employment.

·  
I will execute and return to MakeMusic the “Second Acknowledgment and Signature”
sometime between December 18, 2006 and January 8, 2007.





Accepted this 26th day of October, 2006.




/s/ William R. Wolff
William R. Wolff




[Second Signature Block Follows On Next Page]




 
 

--------------------------------------------------------------------------------

 
Page 7
 
SECOND ACKNOWLEDGMENT AND SIGNATURE


By signing below, I, William R. Wolff, acknowledge and agree to the following:



·  
I have had adequate time to consider whether to sign this Separation Agreement
and Release.

·  
I have read this Separation Agreement and Release carefully.

·  
I understand and agree to all of the terms of the Separation Agreement and
Release.

·  
I am knowingly and voluntarily releasing my claims against MakeMusic.

·  
I have not, in signing this Agreement, relied upon any statements or
explanations made by MakeMusic except as for those specifically set forth in
this Separation Agreement and Release.

·  
I intend this Separation Agreement and Release to be legally binding.

·  
I am signing this Separation Agreement and Release on or after my last day of
employment with MakeMusic.





Accepted this 19th day of December, 2006.




/s/ William R. Wolff
William R. Wolff


 
 
 

--------------------------------------------------------------------------------

 